Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The changes to claim 1 in the preliminary amendment submitted 1/24/2022 are not clear and sufficiently legible.  On next response submission of the claims will need to be submitted that ensures all claim language is clear and sufficiently legible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5-9, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5-9, 18, 19 and 20 are confusing as to intent because the relevance of the ranges of percent by weight of trans 1-chloro-3,3,3-trifluoropropene (transHFCO-1233zd) values of the claims can not be definitively determined without the basis for their determination being set forth in the recitations of the claims.  Though it is noted that a basis for the ranges of co-blowing agent are recited by the claims {except for claim 20 - see the next paragraph}, no such basis is set forth for the trans 1-chloro-3,3,3-trifluoropropene (transHFCO-1233zd) component of the claims.
Claim 20 is confusing as to intent because the relevance of the ranges of percent by weight of methylal values of the claims can not be definitively determined without the basis for their determination being set forth in the recitations of the claims.  Though it is noted that a basis for the ranges of co-blowing agent are recited by other claims, no such basis is set forth for the methylal component of claim 20.

Claims 1, 5-9, 19 and 20 are confusing as to intent because the relevance of the ranges of percent reduction of de-frothing time of the polyol premix values of the claims can not be definitively determined without the basis for their determination being set forth in the recitations of the claims.  Though claim 18 offers a basis for determination, no such basis is set forth through the recitations of claims 1, 5-9, 19 and 20.

Claims 5-9 recites the limitation "said polyol" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Though claim 1 recites “one or more polyols” it does not recite a “polyol” for claims 5-9 to refer back to as “said polyol”.
Claims 6-9 are confusing as to intent because the relevance of the ranges of percent by weight of polyester polyol values of the claims can not be definitively determined without the basis for their determination being set forth in the recitations of the claims.

Claims 1 and 5-9 are confusing as to intent because it can not be determined what component is intended to be defined by placement of the abbreviation transHFCO-1233zd in parenthesis without the claim including the recitation of the HCFO that is being defined by the abbreviation that has been placed in parenthesis being recited by the claims.  It can not be determined what is intended by the placement of this abbreviation within parenthesis without the accompanying HCFO that is being abbreviated being included in the claims. Further, it can not be determined if the recitation placed in parenthesis is intended to be a limitation of the claims.  Additionally, abbreviations need to be defined prior to use in claims.  Claim 1 needs to be amended to recite “trans 1-chloro-3,3,3-trifluoropropene (transHFCO-1233zd)” like claims 18 and 19, rather than merely reciting the abbreviation “(transHFCO-1233zd)”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 fails to include all of the limitations of claim 19 in that claim 19 recites that the blowing agent “consists essentially of” while claim 20 opens the transitional language of the blowing agent through the use of the term “comprising”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9 , 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al.(9,000,061).
	Ling et al. discloses polyol premixes that comprising one or more polyols, which may include polyester polyol [claims 5-9 and 18-20]{see column 7 line 3}, a blowing agent comprising transHFCO-1233zd {i.e. 1233zd(E)} {see column 2 lines 11-24, Examples and claims}, and various co-blowing agents, which may include methyl formate, methylal, and/or HFO-1336mzzm(Z) {see column 6 line 20-35} (see, also, abstract, column 2 lines 11-55 and column 6 line 10 – column 7 line 16).  Regarding claims 6-9, in that the selection of polyester polyol as the polyol of Ling et al. is identified, which corresponds with 100% of the polyol, this disclosed selection of polyester polyol is sufficient to meet the ranges of amount values set forth by claims 6-9. 
	Ling et al. differs from applicants’ claims in that it does not particularly require the particular usage of the co-blowing agents, methyl formate, methylal, and/or HFO-1336mzzm(Z), of applicants’ claims or the specific ranges of amount values as claimed {Note: claim 18 is directed towards selection of methyl formate and/or HFO-1336mzzm(Z) & claims 19 and 20 are directed towards selection of methylal}.  However, overlap in their selection and amount of use is made evident by Ling et al. (column 2 lines 4-13 and column 6 lines 10-63).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the co-blowing agents of Ling et al. in the premixes of Ling et al., including the methyl formate, methylal, and/or HFO-1336mzzm(Z) recited by Ling et al., in any of the relative proportions provided for by Ling et al. for the purpose of achieving good polyol premixes useful in developing environmentally friendly foams with good and desirable properties in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, in regards to the overlap in recited ranges of amount values, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  
	Finally, as Ling et al. is directed towards premixes that offer very good outcomes on product development and owing to the closeness of the material effects provided for by Ling et al., it is held that the effect of amount arrangements being sufficient to reduce de-frothing time is an effect that would have necessarily followed from the premix formulations provided for through the teaching of Ling et al., particularly, given that the relevance of the ranges of reduced defrothing time values can not be definitively determined and/or ascertained to have any meaningful value of a limitation in the patentable sense {Note: portion of rejection above under 35USC112(b) regarding reductions in de-frothing times}. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9 , 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,000,061. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite combinations of blowing agents and polyols that overlap in make-up, amounts and arrangements in a manner that would have been obvious for purposes of achieving acceptable mixes for good product development in the absence of a showing of new or unexpected results.  Though claims of patent only recite polyol, selection of polyester and polyether polyols are the two most readily envisioned selections in these synthesis areas and distinction in this regard is not evident.

 Claims 1, 5-9 , 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,344,136. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite combinations of blowing agents and polyols that overlap in make-up, isomer selection, amounts and arrangements in a manner that would have been obvious for purposes of achieving acceptable mixes for good product development in the absence of a showing of new or unexpected results.  Though claims of patent only recite polyol, selection of polyester and polyether polyols are the two most readily envisioned selections in these synthesis areas and distinction in this regard is not evident.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 has not been included in the above rejections under the headings of 35USC103 and Double Patenting because the prior art, including Ling et al.(9,000,061) taken alone or in combination with other prior art and including the claims of 9,000,061 & 10,344,136 taken alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of polyol premixes as claimed that include blowing agent arrangements as claimed that possess reductions in de-frothing times as defined by its limitations.  {Note-claim 18 does not have the issues under 35USC112(b) regarding its recited ranges of reduced frothing time values that the other claims have.  Accordingly, when its other issues under 35USC112(b) are resolved, it will be allowable.}  
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Der Puy et al. and Bogdan et al. are cited for their disclosures of relevant premixes and blowing agents in the related arts.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765